DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on May 10, 2022, has been entered. Claims 3-16 remain pending in the application. 
Abstract
The abstract of the disclosure is objected to because:
The sentence “There is no new matter added to this claim” should be deleted.
The abstract should be within the range of 50 to 150 words in length and should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
Correction is required.  See MPEP § 608.01(b).
Specification
The specification filed May 10, 2022,  is objected to because of the following informalities: 
On pg. 1, line 18, it appears that the phrase “which also turns into and application” should be deleted.
As noted in the prior Office action, the paragraph following the heading “Part 2/Team Steal the Bacon” on pg. 2, line 27-pg. 3, line 3, constitutes new matter which was introduced to the disclosure in the amendment filed August 17, 2020 (on pg. 5 of the specification filed August 17, 2020). Applicant is required to cancel the new matter in the reply to this Office action.
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 C.F.R. 1.84(l) because the lines of the drawings are not suitably dense and dark to permit satisfactory reproduction. 
The drawings are objected to as failing to comply with 37 C.F.R. 1.84(p)(5) because they include the following reference characters not mentioned in the description: reference numbers “1”, “2”, and “3” in Fig. 1. As noted in the prior Office action, these reference characters (previously referred to as Figures 1.1, 1.2. and 1.3 in the Description of Drawings) should be mentioned in the Detailed Description. 
The drawings are objected to as failing to comply with 37 C.F.R. 1.84(p)(3) because the numbers, letters, and reference characters in Figs. 1-3 are not at least .32 cm (1/8 inch) in height.
The drawings are objected to as failing to comply with 37 C.F.R. 1.84(r) because the arrows at the ends of the lead lines in Fig. 1 are pointing in the wrong direction. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 3-16 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Regarding claim 3, the original disclosure does not provide sufficient written description support for a solo game including the combined steps of assigning each player a number from 1 to 4, assigning each player a pawn positioned on one of eight game board homes, and shuffling/selecting ref cards each comprising two numbers ranging from 1 to 4. As originally disclosed, the “solo” embodiment of the game (shown in Fig. 1) appears to include assigning each of four players a number from 1 to 4 and assigning each player a pawn positioned on one of four game board homes, as shown in Fig. 1. An alternative team embodiment having eight homes shown in Fig. 3 appears to be employed with a different set of ref cards, each bearing a single number. In addition, there is insufficient written description for the limitation “that player’s dice” in line 15, because the original disclosure describes each player rolling a single die (rather than plural “dice”). Additionally, there is insufficient written description support for the limitation “if both players roll the same number, they move simultaneously” in lines 16-17. This step was introduced as new matter in the specification filed on August 17, 2020, but was not described in the application as originally filed on June 10, 2020. Therefore, the original disclosure would not reasonably convey to one of ordinary skill in the art that Applicant had possession of the claimed invention at the time the application was filed. Claims 4-7 are rejected in view of their dependency from claim 3.
Further regarding claim 7, the original disclosure does not provide sufficient written description support for the solo game as described in claim 1 “accommodating up to 8 players.” The original disclosure appears to describe the solo game accommodating four players, as shown in Fig. 1, with eight players being accommodated in an alternative team embodiment as shown in Fig. 3.
Regarding claim 8, the original disclosure does not provide sufficient written description support for a team game comprising the steps of assigning a number to each team, assigning each team a pawn, each ref card comprising two numbers, each number on the ref cards corresponding to a team number, the numbers on the selected ref card identifying two teams, the two teams selected on the ref card rolling dice simultaneously and the team that rolls the highest number moving the corresponding assigned pawn the number of spaces rolled by that team’s dice, etc. The team game method described in claim 8 appears to be substantively different from the team game method described in the original disclosure. For example, the original disclosure of the team game shows the ref cards each having one number (see the ref cards shown in original Fig. 6, now included as part of Fig. 3), and appears to show two teams (see the score card labeled “Team 1” and “Team 2” shown in the original Fig. 7, now included as part of Fig. 3) of four players with each player (not each team) assigned a number from 1 to 4. See original color drawing of Fig. 5, which shows four blue start/end spaces numbered from 1 to 4 and four yellow start/end spaces numbered from 1 to 4. In addition, there is insufficient written description support for the limitation “if both players roll the same number, they move simultaneously” in lines 15-16. As noted above, this step was introduced as new matter in the specification filed on August 17, 2020, but was not described in the application as originally filed on June 10, 2020. Therefore, the original disclosure would not reasonably convey to one of ordinary skill in the art that Applicant had possession of the claimed invention at the time the application was filed. Claims 9-11 are rejected in view of their dependency from claim 8.
Further regarding claim 11, the original disclosure does not provide sufficient written description support for the limitation “accommodating up to 8 teams.” As discussed above for claim 8, the original disclosure appears to show the game accommodating two teams of four players.
Regarding claim 12, the original disclosure does not provide sufficient written description support for a multi-player game comprising the claimed combination of steps. The method described in claim 12 resembles, in some aspects, the team embodiment shown in original Figs. 5-6 (now combined as Fig. 3), which includes a game board defined by a central octagon and eight homes as claimed. However, in the disclosed team embodiment, the ref cards do not appear to comprise “two numbers ranging from 1 to 4.” Rather, the ref cards in the team/multi-player embodiment with eight homes are shown in original Fig. 6 (now included as part of Fig. 3) to each include a single number. (It appears in view of the numbering of the game board homes shown in original Fig. 5/current Fig. 3 that the single number on the ref card identifies two players who have been assigned the same number.) In addition, there is insufficient written description support for the limitation “if both players roll the same number, they move simultaneously” in lines 16-17. As noted above, this step was introduced as new matter in the specification filed on August 17, 2020, but was not described in the application as originally filed on June 10, 2020. Additionally, there is insufficient written description support for the limitation “when a player wins seven points, they are declared the winner of the game.” The original disclosure describes a solo embodiment in which a single player who gets three points (or “bacons”) wins the game, or a team embodiment in which a team that gets seven points wins the game. The original disclosure does not describe an embodiment in which a single player who gets seven points wins the game. For these reasons, the original disclosure would not reasonably convey to one of ordinary skill in the art that Applicant had possession of the claimed invention at the time the application was filed. Claims 13-16 are rejected in view of their dependency from claim 12.
Further regarding claim 14, the original disclosure does not provide sufficient written description support for the limitation “each player is assigned a color that matches a color die.” Although the originally submitted color drawings show a solo embodiment with four homes of four different colors (Fig. 1) that match four colored dice (original Fig. 3), the team/multi-player embodiment that includes 8 homes (original Fig. 5, current Fig. 3) shows four of the homes being one color (yellow) and four of the homes being a different color (blue), with no mention of matching colors of dice used in combination with these two colors.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 recites the limitations “the game board” in line 3, “the highest number” in line 14, and “the second highest number” in line 18. There is insufficient antecedent basis for these limitations in the claim. (The examiner notes that a highest number and a second highest number are not inherent features of dice as generically claimed.) In addition, it is unclear whether “a game board home” recited in line 3 refers to one of the “8 homes” recited in line 4; it is unclear what step(s) are encompassed by the phrase “the moving step” in lines 19-20; it is unclear whether each instance of “a home” or “home” in lines 21, 22, and 24 refer to one of the 8 homes; and it is unclear whether “both players return to their home” in line 25 should read --both players return to their homes-- (or if both players return to the same home). Claims 4-7 are rejected in view of their dependency from claim 3.
Further regarding claim 4, it is unclear whether “a running faster box” in lines 1-2 and “a running slower box” in line 3 refer to the same “running faster” box and “running slow” box previously recited in claim 3, line 6. 
Claim 8 recites the limitations “the game board” in line 3, “the highest number” in line 13, and “the second highest number” in line 17. There is insufficient antecedent basis for these limitations in the claim. In addition, it is unclear whether “a game board home” recited in line 3 refers to one of the “8 homes” recited in line 4; it is unclear what step(s) are encompassed by the phrase “the moving step” in lines 18-19; and it is unclear whether “a home” and “home” in lines 20-21 refer to one of the 8 homes. Claims 9-11 are rejected in view of their dependency from claim 8.
Further regarding claim 9, it is unclear whether “a running faster box” in lines 1-2 and “a running slower box” in line 3 refer to the same “running faster” box and “running slow” box previously recited in claim 8, line 6.
Claim 12 recites the limitations “the game board” in lines 3-4, “the highest number” in line 14, and “the second highest number” in line 18. There is insufficient antecedent basis for these limitations in the claim. In addition, it is unclear whether “a game board home” recited in line 3 refers to one of the “8 homes” recited in line 4; it is unclear what step(s) are encompassed by the phrase “the moving step” in lines 19-20; and it is unclear whether “a home” and “home” in lines 21-22 refer to one of the 8 homes. Claims 13-16 are rejected in view of their dependency from claim 12.
Further regarding claim 15, it is unclear whether “a running faster box” in lines 1-2 and “a running slower box” in line 3 refer to the same “running faster” box and “running slow” box previously recited in claim 12, line 6.
Response to Arguments
Applicant’s remark that support for new claims 3-16 is found generally throughout the original specification and drawings is not persuasive. As discussed above, a number of limitations of the new claims appear to lack written description support in the original disclosure. The examiner requests that, in any subsequent response, Applicant specifically point out where new or amended limitations are supported in the specification and/or drawings as originally filed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /July 27, 2022/